Title: Intelligence from Brest, 12 January 1778
From: Kéralio, Agathon Guynement, chevalier de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


This is the first in a long series of intelligence reports to Franklin or the commission. Most were forwarded to Congress and are now in the National Archives; the few that are not there are copies, the originals of which were either forwarded and subsequently lost or for some reason not sent. We handle all these reports in the same way as letters from commission-seekers. The earliest one in the period of any given volume is published as a sample, and a headnote summarizes the others that fall within that period. The commissioners’ chief informant, at least in the months covered by this volume, was the chevalier de Kéralio, the Breton inspector of military schools. Five documents, in addition to the sample we print, belong to those months. All are in French.
(I) Intelligence from Le Havre, January 17: The first ship has arrived from Martinique since the embargo that went into effect last October and ended in November. Her captain reports that the island’s trade has returned to normal, that many American ships and prizes are at St. Pierre, and that British naval captains complain loudly of being unable to maintain their blockade.
(II) Two reports from London and one from Brest, January 20, 27, and 28 respectively: The earlier one from London announces Lord Cornwallis’ arrival in the night of the 17th–18th; he left Philadelphia on December 18 and, like all returning officers, declares that America is unconquerable. His is one more voice for accommodation. The ministry will beyond doubt decide to negotiate, whatever the cost, and is likely to call out the militia for fear that France will enter the war. The report on the 27th forwards a rumor that Chatham will be asked to be Lord Keeper; the papers say that his friend Captain Hood, with five warships, is ordered to search all vessels, of whatever nationality, bound for America. The news from Brest on the 28th is that two ships of the line and two frigates have sailed to join La Motte-Picquet in Quiberon Bay.
(III) A report from St. Malo and a letter from Paris, February 7 and 11 respectively: St. Malo merchants cannot hire sailors because warships are being manned there and at Brest; fitting out the Newfoundland fishing fleet will be difficult. The French Ambassador is reported from London to have ordered all Frenchmen home at once. Troops are moving to Brest, as are the naval officers on leave at St. Malo. In the letter from Paris on the 11th a capitaine de vaisseau announces that three ships of the line are ready for action, their commanders not yet named; they will bring the fleet at Brest to twenty of the line.
(IV) Intelligence from Kéralio at Brest, February 11: Work goes on night and day to repair the ships as ordered; to them has been added the St.-Esprit, 84, Orvilliers’ flagship. The baron de Sainneville commands a frigate taking reinforcements to Belleisle. The English are preparing a considerable expedition, some say against the Americans and others against the French colonies. Sailors from all over are arriving at Brest, and every seaworthy ship will be armed.
(V) Intelligence from Kéralio at Versailles, February 20: Ten ships of the line and eight frigates are ready at Toulon. In Philadelphia Howe’s troops are eating their horses, and will soon have to surrender or retreat to New York, where there are not enough provisions. By April 1, in all likelihood, we shall know definitely about the war at sea; at the moment we seem to be on the defensive, but we can attack if the English try to revenge themselves on us for the loss of America. Give this news to Mr. Franklin if he will welcome it.
 
Brest le 12. Janvier 1778.
Les Vaisseaux le Robuste de 74. canons commandé par M. de la Motte piquet, le fendant de 74. par M. de Vaudreuil et le Roland de 64. par M. duplessis parseau sont sortis de la Rade le 10. pour aller croiser: on ignore précisement quels sont leurs ordres; mais les capitaines paroissent décidés à ne rien souffrir.
La frégatte la belle Poule, qui etoit à l’entrée de la rivierre de Bordeaux pour protéger le commerce, et la Danaé qui étoit à l’embouchure de la rivierre de Nantes pour le même objet ont eu ordre de se joindre à ces trois vaisseaux.
La frégate le Zéphir est partie hier pour aller escorter jusques sur les côtes d’Angleterre le bâtiment anglois que je vous avois dit dans ma derniere lettre être entré dans notre rade démâté d’un de ses mâts et après avoir jettés ses canons à la mer. Ce n’étoit pas un corsaire comme nous le présumions, mais un navire destiné à la traite des nègres et montant 16. canons. Il avoit été en effet chassé par des Armateurs américains et battu par la tempête. Comme il craignoit que l’américain qui l’avoit chassé jusqu’a Ouessant ne l’attendit à sa sortie, il a demandé d’être escorté jusqu’a la vüe des côtes d’Angleterre ou il va se réarmer, et on lui a accordé cette grace. De là le Zéphir doit aller rejoindre les vaisseaux en croisière.
Les Vaisseaux l’actif de 74. canons commandé par M. de Monteil et le Bizarre de 64 par M. de Montécler, ont reçu ordre hier, de se disposer a partir au premier jour avec quatre mois de vivres. Les frégates la Licorne et l’Aigrette seront prêtes à la fin de la Semaine. On ignore la destination de ces bâtimens et de la frégate la Pallas qui arme à St. Malo. On présume qu’ils iront joindre les trois autres vaisseaux et les frégates à leur croisiere.
On a mandé des differents départemens, des ouvriers de toute espece, cordiers, voiliers, charpentiers, calfats, tonnelliers etc. Il y a des levées considerables de matelots, ordonnées.
On vient de mettre sur les chantiers les quilles des deux vaisseaux de 80. et 74. canons, ordonnés. On construit dans les autres ports avec la même activité. Si cela n’est pas encore la guerre, cela en a bien la mine. D’ailleurs on travaille à armer les batteries qui servent a défendre la rade, et nous avons les ordres les plus précis de les mettre en Etat le plustot possible. Il paroit que le Gouvernement craint quelque attaque imprévüe de la part de nos bons amis les Anglois qui seroient bien gens à nous jouer quelque mauvais tour s’ils le pouvoient impunément. De plus, ordre de redoubler de vigilance dans la garde du Port de la Rade. Ordre à la terre de fournir à la Marine des détachements d’ouvriers ou autres pour les différentes opérations, suivant le besoin. Nos chefs sont tous à Paris et leur retour que l’on dit avancé, sera une preuve bien certaine de mouvements extraordinaires.
Vous voiés par tout ces détails que, si la guerre n’est pas certaine, nous nous preparons du moins à la faire avec vigueur.

P.S. On dit dans ce moment qu’il y a cinq vaisseaux anglois devant Belleisle. M. de la Motte-piquet doit leur demander ce qu’ils y font: ils sont les plus forts s’ils ne sont pas prudents, il pourroit y avoir du tapage et dans ce cas vous le saurés.

